Exhibit 10.14
 
Execution Copy


SCHEDULE 4


Seller Disclosure Schedules to that certain Share Purchase Agreement by and
among Suspect Detection Systems, Inc., and Shabtai Shoval, dated June 27, 2011
 
1.  
Any terms used in this Disclosure Schedule but not defined herein shall have the
same meanings ascribed thereto in the Share Purchase Agreement by and among
Suspect Detection Systems, Inc., a Delaware corporation (the “Purchaser”) and
Shabtai Shoval (the “Seller”), dated June 27, 2011 (the “Agreement”).

 
2.  
This Disclosure Schedule and the disclosures and information contained in this
Disclosure Schedule are disclosed solely for the purposes of the Agreement.

 
3.  
This Disclosure Schedule is qualified in its entirety by reference to the
specific provisions of the Agreement, and is not intended to constitute, and
shall not be construed as constituting, representations or warranties of the
Seller, except as and to the extent provided in the Agreement. The disclosure of
any matter or document shall not imply any representation, warranty or
undertaking not expressly given in the Agreement nor shall such disclosure be
taken as extending the scope of any of the representations, including that the
representations or warranties of the Seller in the Agreement (including any
information or lists that are to be included in schedules or exhibits to the
Agreement) are given as of March 3, 2011 only. Inclusion of information herein
shall not be construed as an admission or indication that such information is
material to the Seller or to Suspect Detection Systems Ltd. (the “Company”),
gives rise to circumstances which may result in a Material Adverse Effect,
reflects facts or circumstances that are outside of the Company’s ordinary
course of business or otherwise establish a standard of materiality.

 
4.  
No disclosure in this Disclosure Schedule relating to any possible breach or
violation of any agreement, law or regulation shall be construed as an admission
or indication that any such breach or violation exists or has actually occurred.

 
5.  
The section numbers in this Disclosure Schedule correspond to the section
numbers in the Agreement.

 
6.  
Where the terms of a contract or other disclosure item have been summarized or
described in this Disclosure Schedule, such summary or description does not
purport to be a complete statement of the material terms of such contract or
other item, provided, however, that such disclosure does set forth material
terms required to be responsive to the representation in the Agreement to which
it relates.

 
7.  
All disclosures in this Disclosure Schedule are to be taken as relating to each
of the representations in the Agreement. Accordingly, where a disclosure is made
in relation to a specific section of the Agreement, it shall be deemed to be
made in relation to each of such representations and to all or any other
representations in the Agreement and is given without prejudice to any other
disclosures.

 
Purchaser: ___________
Seller: __________

 
 
1

--------------------------------------------------------------------------------

 
 
Execution Copy
Section 4.1


The Articles provide for a right of first refusal and tag-along right in favor
of the Company’s shareholders. As contemplated by Section 8.1.8 of the
Agreement, Yishaiyahu (Sigi) Horowitz, whom to the Seller’s Knowledge is the
only other shareholder of the Company aside from the Purchaser and the Seller,
is to execute a waiver of such rights. However, obtaining the same cannot be
assured. In this regard, the Seller received an email from Mr. Horowitz’s
attorney on March 2, 2011, wherein, inter alia, Mr. Horowitz’s interest in
exercising his tag-along rights under the Articles was expressed. A copy of said
email was provided to the Purchaser.


It is noted that as a matter of Law, certain filings are required to be made by
the Company with the Companies Registrar in connection with the transactions
contemplated by the Agreement.


Section 4.3


See Section 4.1 above.


Section 4.4


See Section 4.1 above.


Section 4.6


See Sections 4.8, 4.10, 4.14 and 4.15 below.


Section 4.8


The Seller understands that the Purchaser has made certain promises to the
Company’s employees with respect to granting them securities of the Purchaser
and/or Securities in the Company.


In connection with past discussions concerning the reduction of employee
salaries, the Company proposed to issue to the employees shares and/or options
to purchase shares of the Company. No agreements were signed in connection with
such discussions and the Company noted to such employees that any such issuance
would be subject to the consent of the Company’s major shareholders. To the
Seller’s Knowledge, such consent has not been received. Nevertheless, some of
the Company’s employees may claim that such proposal constituted an agreement
between him/her and the Company.


Yishaiyahu (Sigi) Horowitz has asserted that, based on a letter he received, he
has the right to convert his shares in the Company for an amount equal to US
$50,000. A copy of said letter has been provided to the Purchaser.


The Company issued a letter dated 12.7.2007 to Efrat Avni pursuant to which she
would be entitled to options in the Company and a payment of NIS 100,000 under
certain circumstances. A copy of said letter was provided to the Purchaser. It
is noted that Efrat Avni was granted 60,000 options by the Company but she might
assert that she is entitled to additional options. Additionally she might assert
that she is entitled to the aforementioned payment.
 
Purchaser: ___________
Seller: __________

 
 
2

--------------------------------------------------------------------------------

 
 
Execution Copy
Section 4.9


See Section 4.1 above.


The approval of the Office of the Chief Scientist is required in connection with
the Agreement and in order for such approval (if received) to be in force, the
Purchaser shall be required to execute an undertaking.


The Company has not approved any of the transactions contemplated by the
Agreement but such approvals are expected to be received by Closing.


Section 4.10


The Company has failed to make required payments to the Office of the Chief
Scientist and some payments that were made to the Office of the Chief Scientist
were made late.


After the closing of the Investment Agreement of December 2008 between the
Company and the Purchaser (the “Investment Agreement”), the Company made certain
filings with the Companies Registrar, including the Articles which were amended
in connection with such agreement. The Companies Registrar sent a letter to the
Company dated June 10, 2009 in which it was explained that the Companies
Registrar rejected said filings. The Company did not resubmit such filings.


The Company has not conducted any enquiries as to whether the sale of its
products to its customers or the use thereof by its customers is prohibited
under any Laws. It is possible that such actions are prohibited and as such the
Company may be exposed to liabilities and legal sanctions.


In the past, the Company reduced employee salaries and the Company’s employees
may have claims with respect to such actions including for delays of payment of
salary (halanat schar( or claims for termination without cause. The Company may
reduce employee salaries in the near future.


Section 4.12


As contemplated by Section 8.1.8 of the Agreement, Yishaiyahu (Sigi) Horowitz is
to execute a waiver.


Section 4.13


The Company has entered into a consulting agreement with Scientific Driven
Systems Ltd., a company controlled by the Seller.


The Company has entered into an option agreement with the Seller which is
referred to in Section 9.1.4 of the Agreement.
 
Purchaser: ___________
Seller: __________

 
 
3

--------------------------------------------------------------------------------

 
 
Execution Copy
The Company has entered into an indemnity agreement with the Seller.


In connection with an employment agreement between the Company and the Seller
dated December 1, 2008, the Company, the Purchaser and the Seller entered into a
Guarantee Agreement.


A copy of each of the above agreements has been provided to the Purchaser.


The Purchaser, as a director of the Company, is not an employee of the Company.


Section 4.14


The Financial Statements for the period ended December 31, 2010 which are
attached as Schedule 4.14 have not been audited and no notes have been prepared.


The Company does not automatically supplement amounts set aside or deposited in
respect of employees’ severance pay when salaries are raised. As such, the
amounts set aside or deposited in respect of employees’ severance pay may not
cover the entire amount of severance pay that may be payable to its employees.
In addition, the Company signed during 2010 new employment agreements with its
employees in which, inter alia, the provisions of Section 14 of the Severance
Pay Law 5713 – 1953 were introduced. Such employees may have claims for the
differences in their severance payments in respect of the period prior to the
signing of the new employment agreements and the period thereafter. The above
differences in severance pay are not expected to exceed US $40,000 in the
aggregate.


The Company’s Board of Directors has approved the Company reserving from its
cash (including its cash equivalents) an amount of $100,000 (one hundred
thousand dollars) in order to assure the fulfillment of the Company’s
indemnification obligations to the Seller and Scientific Driven Systems Ltd.
Such liability is not reflected in the Financial Statements.


The Financial Statements do not account for the right asserted by Yishaiyahu
(Sigi) Horowitz to convert his shares in the Company as described in Section 4.8
above nor for the payment to Efrat Avni described in Section 4.8 above.


See Sections 4.10 and 4.15.


In light of the Company’s financial condition and prospects, the Company is
expected to run out of funds and be unable to fund its operations during the
third quarter of 2011. In light of the Company’s lack of prospects for revenues
and/or an influx of sufficient cash, since December 31, 2010, the Company has
taken and is contemplating taking certain measures which are inconsistent with
its past practices including reduction of employees’ salaries, delaying payments
to suppliers, consultants and other Persons (including the Office of the Chief
Scientist and Scientific Driven Systems Ltd.), and reducing or cancelling perks
in the workplace. In addition, the Company has and is delaying payment of
bonuses due to Eran Druckman in contravention of his Employment Agreement and
expects to continue to do so in the future. The Company may continue to take
such measures and may take additional measures in the future. There is no
assurance that the taking of such measures will allow the Company to continue
its operations.
 
Purchaser: ___________
Seller: __________

 
 
4

--------------------------------------------------------------------------------

 
 
Execution Copy
The Company’s efforts to raise capital (debt or equity) have not been successful
and since the Investment Agreement was signed no binding or non-binding
agreement or term sheet has been signed.


In connection with the Agreement, the Company may incur certain obligations that
are not in the ordinary course of business.


In connection with the reduction of employee salaries, the Company employees may
have claims in respect thereto including for delays of payment of salary
(halanat schar( or claims for termination without cause.


The Company’s sale Contracts do not contain limitations of liability including
for fitness for purpose and indirect damages.


Section 4.15


The Intellectual Property was developed, invented, discovered, derived,
programmed and/or designed with the assistance of various Persons, including
former employees and consultants, none of which entered into an agreement that
any rights that they have or may have in the Intellectual Property are assigned
to the Company or that they waive any such rights and such Persons were not
given consideration for their efforts. As such, it is possible that the Company
does not own the Intellectual Property it purports to own, that its Intellectual
Property Rights are encumbered and subject to adverse claims and such Persons
may have rights or claim in the future to have rights in the Intellectual
Property and the Intellectual Property Rights.


The Company has agreed in principle and orally with Gal Peleg, a current
employee of the Company, that certain intellectual property developed by Mr.
Peleg prior to the time he was employed by the Company is owned by him. Such
intellectual property has been integrated into the Products, whilst no formal
license arrangement between the Company and Mr. Peleg has been entered into.
There can be no assurance that a formal license arrangement will be entered into
with Mr. Peleg on reasonable terms or at all or that Mr. Peleg will not assert
that the Company has no right to use such intellectual property.


There is no assurance that intellectual property developed by Mr. Peleg, as
aforementioned, or by any other consultant of the Company or the Persons
referred to above, violates or infringes on third party’s proprietary or
intellectual property rights.


A provisional patent application was filed on behalf of the Company with the US
Patent and Trademark Office and the details of which were provided to the
Purchaser. The Company has not decided whether or not it will renew said
application or whether it will proceed to attempt to register any patent. There
can be no assurance that the provisional application will be accepted.


The Transportation Security Administration (the “TSA”) of the US Department of
Homeland Security has certain rights in the Intellectual Property and
Intellectual Property Rights pursuant to the 2005 Cooperative Agreement between
the Company and the TSA and under Law. The Company’s Intellectual Property
Rights may be subject to restrictions under said agreement and Law.
 
Purchaser: ___________
Seller: __________

 
 
5

--------------------------------------------------------------------------------

 
 
Execution Copy
The US Government has certain rights in the Intellectual Property and
Intellectual Property Rights, pursuant to the 2006 Cooperative Agreement Award
between the Company and the Science and Technology Directorate of the US
Department of Homeland Security and under Law. The Company’s Intellectual
Property Rights may be subject to restrictions under said agreement and Law.


The Company and the Intellectual Property and Intellectual Property Rights are
subject to restrictions imposed by the Israeli Office of the Chief Scientist and
the Israeli Law for the Encouragement of Industrial Research and Development,
5744-1984, as shall be amended from time to time, and the regulations
thereunder.


Due to the nature of the Intellectual Property (such as national security
applications), the use or licensing thereof may be restricted under the laws of
Israel, the United States and other Laws.


The Intellectual Property Rights of the Company that derive from a license are
subject to the terms and conditions of such license.


In the ordinary course of business, the Company grants its customers (and
potential customers) the right to use its Products. Developments or improvements
or modifications to the Company’s Products that are made pursuant to its
customers’ requests may be owned or claimed to be owned by such customers. The
Company’s agreements do not regulate this matter or determine each party’s
specific rights to the intellectual property created thereby.


Other than the execution of the agreement attached in Schedule 4.15 to the
Agreement (which was only signed by the Company’s current employees), no
representation is given as to the adequacy of any security or other protective
measures taken by the Company to protect the confidentiality or value of its
Intellectual Property or Intellectual Property Rights.


Neither the Company nor the Seller has conducted any investigation as to whether
the Company is violating or breaching intellectual property and/or proprietary
rights of third parties. Neither the Seller nor the Company has conducted any
search (including a search of patents, provisional patents, patent applications
etc.) in relation to intellectual property that is similar to the Intellectual
Property, the Intellectual Property Rights and/or relates to the Products or the
SDS Business.


Section 4.20


See Sections 4.10, 4.14 and 4.15 above.


There may be Material Agreements that have terminated in accordance with their
terms.


For the removal of doubt, Schedule 4.20 does not list any Contracts that were
entered into after March 3, 2011 that may constitute Material Agreements.
 
Purchaser: ___________
Seller: __________

 
6

--------------------------------------------------------------------------------